Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to applicant's 09/23/2020 in the application of Cao et al. for the "PARALLEL TRANSMISSION OF PREAMBLE SEQUENCES WITH DATA LAYERS FOR IMPROVED DATA DETECTION".  
	Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14 and 28-29 drawn to parallel transmission of preamble sequences with data layers for improved data detection, includes the scheduled UL/DL, slot configuration information.  Determining the slots of a scheduled transmission to address the problem of how to configure the time resource of a scheduled transmission.  Classified in H04L 5/00.
II.	Claims 15-27 & 30 drawn to preamble layers scrambled in the candidate signal, includes the autonomous UL configuration, transport block size.  Selecting an aggregation factor for grant-free transmission to address the problem of how to configure a grant-free transmission.  Classified in H04W 72/12.

3.           The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown 	to be separately usable.  In the instant case, invention I which has separate utility such as signature 

4.          Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.

5.         Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37.CFR 1.143).  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

7.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
01/14/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477